UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Ppocws
| DATE FILED:

 

 

JOSHUA J. VAUGHN,

pie ery ate a eee

Plaintiff,

against 21-CV-4537 (VB)
SUPERINTENDENT D. HOWARD;
SERGEANT D. DePAOLO; CORRECTION
OFFICER B. RODRIGUEZ; CORRECTION
OFFICER CARINCI,

ORDER OF SERVICE

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently incarcerated at Woodbourne Correctional Facility, brings this pro se
action alleging that Defendants subjected him to two manual body cavity searches and violated
his religious freedom rights. Plaintiff brings his claims using a state court complaint form, but in
light of his pro se status, the Court construes Plaintiff's allegations as asserting federal
constitutional claims and claims under the Religious Land Use and Institutionalized Persons Act
of 2000 (“RLUIPA”), 42 U.S.C. § 2000cc-1. By order dated June 4, 2021, the Court granted
Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”)."

DISCUSSION

A, Service on Defendants
Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

 

! Prisoners are not exempt from paying the full filing fee even when they have been

granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

 

 

1
eA fia

i & 3
Le

 

 
process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that summonses and the complaint be served within 90 days
of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served
summonses and the complaint until the Court reviewed the complaint and ordered that
summonses be issued. The Court therefore extends the time to serve until 90 days after the date
the summonses are issued.

If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F, App’x 50, 52 (2d Cir, 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants Howard, DePaolo, Rodriguez, and
Carinci through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.
Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

 

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon the
defendants.
Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.
B. Local Civil Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiff's Local Civil
Rule 33.2 Interrogatories and Request for Production of Documents.” Within 120 days of service
of the complaint, Defendants must serve responses to these standard discovery requests. In their
responses, Defendants must quote each request verbatim.”

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to issue summonses, complete the USM-285
forms with the addresses for Defendants Howard, DePaolo, Rodriguez, and Carinci, and deliver
to the U.S. Marshals Service all documents necessary to effect service on the defendants.

Local Civil Rule 33.2 applies to this action.

SO ORDERED.

Dated: June 22, 2021
White Plains, New York Vu

VINCENT L. BRICCETTI
United States District Judge

 

 

2 If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
DEFENDANTS AND SERVICE ADDRESSES

Superintendent D. Howard
Woodbourne Correctional Facility
99 Prison Road

P.O. Box 1000

Woodbourne, NY 12788

Sergeant D, DePaolo
Woodbourne Correctional Facility
99 Prison Road

P.O. Box 1000

Woodbourne, NY 12788

Correction Officer B, Rodriguez
Woodbourne Correctional Facility
99 Prison Road

P.O, Box 1000

Woodbourne, NY 12788

Correction Officer Carinci
Woodbourne Correctional Facility
99 Prison Road

P.O. Box 1000

Woodbourne, NY 12788
